DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6.	Claims 1, 2, 8, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hang et al. (US 2015/0094071 A1, hereinafter “Hang”) in view of Kweon et al. (US 2015/0009956 A1, hereinafter “Kweon”).
Regarding claims 1, 2, 8, 9, and 13-15, Hang teaches a wireless communication method, comprising: switching, by a processor, supporting a dual-subscriber identity module (SIM) dual-standby (DSDS), of a user equipment (UE), a data service from a first SIM to a second SIM in the UE (fig. 2, ¶ [0022], Using dynamic data services, a DSDS device may establish a voice call on a network subscription originally configured for voice-only services (a first network subscription or first SIM), and switch data services interrupted by the voice call from another network subscription configured for data services (a second network subscription or second SIM) to the first network subscription); determining, by a processor of a user equipment (UE), a first data service session associated with a first SIM of the UE is not required in response to switching the data service session from the first SIM to the second SIM in the UE; wherein the second SIM is associated with a second data service session; and in response to determining that the first session is not required, terminating, by the fig. 2, ¶ [0022], The voice call is said to interrupt the data services session because in order to establish the voice call, the SIM associated with the data services network subscription must be inactive, which means the corresponding data services session must be stopped. By dynamically switching the data services session from one SIM to another, a DSDS communication device may emulate DSDA functionality by giving the user the impression that a data services session is maintained/continues, even though that data services session was technically interrupted and reestablished via the network subscription or SIM supporting the voice call while maintaining the voice call, ¶ [0026]-¶ [0028]).
	Hang does not explicitly teach a first transmission control protocol (TCP) session binding with a first IP and a second TCP session binding with a second IP.
	Kweon teaches a UE releases an old/first TCP session, bound with a first IP, and establishes a new/second TCP session, bound with a second IP (Abstract, ¶ [0119], The controller releases an old TCP session, and establishes a new TCP session. ¶ [0127], the UE 619 establishes a new TCP session using an IP2 as an IP address, ¶ [0128], a TCP session which is established using the IP1 as an old IP address is released. Because the traffic is transmitted using the newly established TCP session).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize a first TCP session bound with a first IP and associated with a first SIM, and a second TCP session bound with a second IP and associated with a second SIM in the system of Hang to further improve industrial applicability.


Response to Arguments
7.	Applicant's arguments filed March 5, 2022 have been fully considered but they are not persuasive. 
8.	On pages 5-8 of Arguments/Remarks, Applicant argues “…In the above-quoted contents of Kweon, Applicant respectfully submits that the “first IP address” and the “second IP address” of Kweon are applied to hand over from the first AR to the second AR. That is to say, the application of Kweon is not applied to the scenario of “a data
service is Switched from a first SIM to a second SIM in the UE” as recited in claim 1. In
addition, Applicant respectfully submits that Kweon does not disclose that the first TCP session binding with a first IP address is associated with a first SIM and the second TCP session binding with a second IP address is associated a second SIM.
	Furthermore, since the application of Kweon is different from claim 1 and Hang also does not disclose that the SIM1 may be associated with a first TCP session binding with a first IP and the SIM2 may be associated with a second TCP session binding with a second IP, Applicant respectfully submits that these features of claim 1 are not obvious to one of ordinary skill in the art by combining the application of Kweon to Hang…”
	Examiner respectfully disagrees and submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
	Further, prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or 
In this case, Hang teaches some wireless communication devices contain more than one SIM provides user with access to a particular telephony network for each SIM card. In wireless devices that include only one transceiver, only one of the two subscriptions may be transmitting or receiving radio frequency (RF) signals at a time. Such devices are referred to as Dual SIM Dual Standby (DSDS) devices, since while one subscription is actively transmitting or receiving the other subscription is put on standby. In contrast, in wireless devices that include two transceivers and two SIM cards, referred to as Dual SIM Dual Active (DSDA) devices, both subscriptions may be actively transmitting or receiving at the same time (¶ [0001], where it is obvious that the wireless device is assigned an IP address for each SIM card associated to a particular telephony network).
Hang further teaches a UE determines that first data service session associated with a first SIM of the UE is not required in response to switching the data service session from the first SIM to the second SIM, associated with a second data service session, in the UE and terminates the first session  in response to determining that the first session is not required, (fig. 2, ¶ [0022], The voice call is said to interrupt the data services session because in order to establish the voice call, the SIM associated with the data services network subscription must be inactive, which means the corresponding data services session must be stopped. By dynamically switching the data services session from one SIM to another, a DSDS communication device may emulate DSDA functionality by giving the user the impression that a data services session is maintained/continues, even though that data services session was technically interrupted and reestablished via the network subscription or SIM supporting the voice call while maintaining the voice call, ¶ [0026]-¶ [0028]).
	Kweon teaches a UE releases an old/first TCP session, bound with a first IP, and establishes a new/second TCP session, bound with a second IP (Abstract, ¶ [0119], The controller releases an old TCP session, and establishes a new TCP session. ¶ [0127], the UE 619 establishes a new TCP session using an IP2 as an IP address, ¶ [0128], a TCP session which is established using the IP1 as an old IP address is released. Because the traffic is transmitted using the newly established TCP session).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize a first TCP session bound with a first IP and associated with a first SIM, and a second TCP session bound with a second IP and associated with a second SIM in the system of Hang to further improve industrial applicability.
	
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477